The natural parents petition to relinquish their natural rights to their youngest child in favor of the child’s maternal grandparents. The grandparents, who are social security beneficiaries, have cared for the child since birth, however, this arrangement also appears to have largely *55arisen as a matter of the natural parents’ convenience. The parents are young and industrious and are both tied up with a promising business. They candidly admit that their business currently demands a large part of their time and hence they are unable to properly care for their child.
The child care arrangement can only be temporary in any event. The grandparents’ circumstances are that they are both 75 years of age, and the parents naturally expect to take over from them when they are no longer able to look after the child. These are not circumstances which requires changing the child’s legal status.
The Court is required by A.S.C.A. § 45.0402(e) to look to the best interests of all concerned. In the circumstances, we are unable to conclude that granting the petition would be in the best interests of all parties concerned, especially those of the child.
Petition denied. It is so Ordered.